Title: From Thomas Jefferson to Gideon Granger, 21 July 1801
From: Jefferson, Thomas
To: Granger, Gideon


               
                  Dear Sir
                  Washington July 21. 1801
               
               I propose within about ten days to seek, for the months of August & September, a climate more congenial than that of the tide waters. I do myself therefore the previous pleasure of acknoleging [the] reciept of your favor of the 6th. & to thank you for it’s information & to hope you will continue it. my own opinion accords entirely with yours. the first removal in Connecticut will be justified by federalists as well as republicans, for, I have yet heard of no one who did not disapprove of the nominations […]ed on by my predecessor as soon as he knew that I was to succeed him. the second removal was called for by the high tone of remonstrance, to [take] away the belief that I was afraid to perform the duties of my office. what remains to be done shall have due time & consideration. our [nation] is of large [parts.] the movements in [it’s] different [parts] must respect [the] state of the whole. [whenever] a few angry people will make a noise, it [is] necessary to evacuate the bile from their stomachs. but I believe when [it] shall be seen to how moderate an extent removals will take place, & the principles which will govern in the [situation], no rational man of [either] party will disapprove the proceedings. among other lies circulated at present I see that they affect to say that three of the administration are opposed to any removals, leaving the measure on mr Gallatin & myself. but the truth is that there is not a shade of difference of opinion among us on this subject: and our unanimity is the result of deliberate consultation. I [rejoice] to learn that your journey has been serviceable to your health. I […] a continuance of it’s amelioration, & pray you to be assured of my friendly esteem & high respect
               
                  
                     Th: Jefferson
                  
               
            